FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CANDIDO MAREZ,                            
                 Plaintiff-Appellant,
                 v.
STEVEN BASSETT, in his individual
capacity; RONALD DEATON in his                    No. 08-56035
individual capacity; RALPH ESHOM,                   D.C. No.
in his individual capacity; THOMAS              2:06-cv-00118-
C. HOKINSON, in his individual                      FMC-RC
capacity; ARNOLD E. NETKA, in his
                                                    OPINION
individual capacity; COREY
PETERSON, in his individual
capacity; DEPARTMENT OF
WATER AND POWER,
              Defendants-Appellees.
                                          
        Appeal from the United States District Court
            for the Central District of California
      Florence-Marie Cooper, District Judge, Presiding

                   Argued and Submitted
            October 6, 2009—Pasadena, California

                     Filed February 18, 2010

    Before: William A. Fletcher and Richard R. Clifton,
Circuit Judges, and Louis H. Pollak,* Senior District Judge.

               Opinion by Judge Louis H. Pollak

   *The Honorable Louis H. Pollak, Senior United States District Judge
for the Eastern District of Pennsylvania, sitting by designation.

                                2607
2610                     MAREZ v. BASSETT




                           COUNSEL

Patricia J. Barry, Los Angeles, California, for the appellant.

Rockard J. Delgadillo, City Attorney; Richard M. Brown,
General Counsel, Water and Power; Lisa S. Berger, Deputy
City Attorney, Los Angeles, California, for the appellees.


                           OPINION

POLLAK, District Judge:

                    I.    BACKGROUND

   On this appeal, the question addressed is whether, as appel-
lant Candido Marez contends, the district court’s grant of
summary judgment in favor of defendants was in error.
Candido Marez (“Marez” or “plaintiff”) was the owner of
Montrose Supply, a vendor of a wide variety of products to
the Department of Water and Power of the City of Los Ange-
les (“DWP”), from the late 1980s until 2007, when he sold the
business. In 2006, plaintiff, proceeding under 42 U.S.C.
§ 1983, sued DWP in the Central District of California, alleg-
ing that the agency had violated the First Amendment by
engaging in adverse action against him because of his public
criticism of DWP’s procurement procedures.
                           MAREZ v. BASSETT                          2611
                  A.    The Procurement Process

   In order to procure the broad range of goods it needs, DWP
relies on small and large vendors. Prior to 2004, DWP
awarded contracts through two distinct processes. The first
process used “Subpurchase Orders” (“SPOs”), which permit-
ted suppliers to sell small quantities of products directly to
DWP purchasing personnel known as “storekeepers.” Individ-
ual storekeepers awarded these small contracts at their discre-
tion, thereby obviating any need for suppliers to engage in a
competitive bidding process. However, SPOs were available
only for purchase orders of less than $1000. The second DWP
process used competitive bidding. Under this system, DWP
publicized to suppliers an offer-request soliciting bids for a
stated quantity of a needed product. The lowest bidder
received the contract to supply that product. In 2004, DWP
implemented extensive changes in the procurement process to
eliminate the use of SPOs, which DWP believed were being
manipulated by vendors trying to avoid the competitive bid-
ding process.1

   In the winter of 2004 the Los Angeles City Council estab-
lished a Small and Local Business Advisory Committee.
Plaintiff was appointed to the Committee. The Committee’s
provenance is described in a February 4, 2004 letter from
Mario Marin, Director of the Mayor’s Office of Small Busi-
ness Services, to the plaintiff:

      Congratulations on your recent appointment to the
      Small and Local Business Advisory Committee
  1
    In August 2003, DWP began an internal investigation into the alleged
illegal practices of Luciano Yi, a DWP storekeeper at DWP Store No. 2.
DWP investigated allegations that Yi was “splitting SPOs,” meaning that
he was using multiple SPOs to make numerous small purchases. In doing
so, Yi was said to have bypassed the requirement that contracts for orders
worth more than $1000 be awarded through the competitive bidding pro-
cess. DWP claims it reformed the bidding process as a result of this inves-
tigation.
2612                  MAREZ v. BASSETT
    (SLBAC), which was created by a legislative act
    sponsored by Councilmember Eric Garcetti, Chair of
    the Housing, Community and Economic Develop-
    ment Committee, and Councilmember Wendy Gruel,
    Chair of the Audits and Governmental Efficiency
    Committee. . . .

    Over the last year, the City has worked diligently to
    extend opportunities to businesses in the City of Los
    Angeles. Initiated in a report by Mayor Hahn, City
    Attorney Delgadillo and Controller Chick, recom-
    mendations were proposed to create a procurement
    system that was efficient to City departments, cost-
    effective to the taxpayer, and opportunistic to the
    small business owner. At a recent public hearing
    attended by over 300 business owners, community
    members suggested that a standing committee be
    established to address small business concerns. As a
    result of that hearing, a motion was introduced creat-
    ing the SLBAC. . . .

    We look forward to working with you to make the
    City of Los Angeles the most business friendly city
    in the country.

   The Committee formed a Mega-Contracts Subcommittee of
which plaintiff was selected to be one of the two co-chairs.
Once he became co-chair, plaintiff began receiving a number
of complaints from small business owners about a DWP con-
tract for janitorial services awarded to Empire Janitorial
Cleaning Supplies (“Empire”). The chief complaints were that
Empire was (1) providing inferior and dangerous items,
including broken bottles, and products that lacked safety
information and had hand-placed labels, (2) charging prices
that were too high, and (3) shrinking the bidding opportunities
of small business owners. Plaintiff investigated these allega-
tions and presented his findings to the City Council in March
2004.
                           MAREZ v. BASSETT                           2613
   Plaintiff claims that, once he began to speak out against
Empire and publicly voice other complaints about DWP pro-
curement processes, DWP engaged in adverse action against
him. Plaintiff’s allegations of adverse action—described more
fully below—can be divided into three categories: (1) DWP
employees verbally harassed and threatened plaintiff; (2)
DWP employees failed to inform plaintiff about opportunities
to submit bids and deliberately provided false information
regarding contract specifications; and (3) DWP’s alleged
reforms of the contract process were intended to—and did—
negatively affect plaintiff. According to plaintiff, the result
was a dramatic decrease in the profits he made from SPO con-
tracts. Plaintiff has further alleged—without providing medi-
cal evidence—that his health deteriorated as a result of these
actions.

 B.    Plaintiff’s Conduct and Defendants’ Alleged Adverse
                            Actions2

   Plaintiff first complained about the Empire contract in early
2004. On March 24, 2004, he met with DWP manager Arnie
Netka and a staff member from Councilperson Tony Carde-
nas’s office to discuss the Empire contract. On April 20,
2004, plaintiff again met with Netka regarding Empire. That
same day, plaintiff received an anonymous threatening phone
call from Ralph Eshom, a DWP employee whose voice he
recognized. On April 21, 2004, plaintiff and a number of
other small business owners appeared before the City Council
to complain about the Empire contract.

  On April 27, 2004, DWP issued a memo limiting the ability
of vendors to interact directly and informally with the ware-
house storekeepers. Instead, vendors would be required to
make appointments with the senior storekeeper. In June 2004,
  2
    In the narrative that follows, we accept as true numerous factual asser-
tions for which, at this summary judgment stage, plaintiff has presented
some evidence.
2614                   MAREZ v. BASSETT
DWP informed vendors that SPOs could not be used to “split”
orders to avoid competitive bidding.3

   On May 6, 2004—just fifteen days after appearing before
the City Council—plaintiff received two threatening phone
calls. At 11:33 a.m, a voice message was left on plaintiff’s
answering machine telling Marez “you’re f----d, you’re really
f----d.” At 11:41 a.m. plaintiff received a message telling him
“Candy, leave it alone. Enough is enough. You’re going to
lose business.” There is evidence that the phone call was
made from Ralph Eshom’s phone line at DWP. The next day
plaintiff appeared before the City Council to complain about
the threatened retaliation. In June 2004, he met with DWP
employees, including defendant Netka, complaining about the
difficulties he was having obtaining contracts. On July 7
plaintiff again appeared before the City Council claiming that
DWP had retaliated against him for speaking out against the
Empire contract.

   On June 17, 2004, DWP issued a bid for a tent called the
E-Z Up 9000. Mary Beth Wilson, the DWP employee who
managed the contract award process, testified that vendors
were confused about what type of tent would satisfy the DWP
specifications; over half of the bidders stated that the E-Z Up
9000 no longer existed and submitted offers containing alter-
native models. At the end of the bidding period, plaintiff’s
business, Montrose Supply, had submitted the lowest price,
$106 per tent. DWP decided to reissue the offer-request,
explaining that confusion among vendors had distorted the
bidding process. However, in his deposition, plaintiff testified
that DWP had previously knowingly issued offer-requests that
contained confusing or erroneous information without cancel-
ling the bid, and that, on various occasions when DWP had
specifically requested the E-Z Up 9000 tent, it had accepted,
from plaintiff and other suppliers, bids for alternative models.
In this instance, following the reissuance of the offer-request,
  3
   See supra note 1.
                       MAREZ v. BASSETT                     2615
plaintiff claims that he again offered the lowest price but that
the contract was awarded to CalOlympic Safety.

   In August 2004, plaintiff filed a formal grievance with
DWP alleging that the tents provided by CalOlympic Safety
did not comply with the specified fire safety standards. He
also reported this information to the City Council, which then
investigated the matter. On October 26, 2004, the City Coun-
cil Energy & Commerce Committee questioned Netka about
the tent bid, and he assured the Councilmembers that the tents
delivered met the required fire safety standard. Plaintiff and
a City Council legislative analyst subsequently inspected the
tags of the tents and found that they were certified under a dif-
ferent fire safety standard. On November 9, 2004, the City
Council held another meeting during which Council members
confronted DWP about the tents. That same month, following
the City Council’s investigation, DWP rescinded the contract
awarded to CalOlympic Safety and awarded it to plaintiff
instead.

   Plaintiff also charges that DWP employees deliberately
withheld information regarding bid opportunities and in some
instances provided him with false information to prevent him
from winning contracts. In early 2005, plaintiff emailed DWP
employee Montenegro, first on February 18, complaining that
he was not being given information for available bids, and
then, on March 24, complaining that he was losing business.

   In June 2005, Corey Peterson, a DWP employee, asked
plaintiff if they had “broken him” yet. When plaintiff asked
Peterson what he meant, Peterson stated that plaintiff was not
being awarded bids because—once shipping costs were fac-
tored in—he was no longer the lowest bidder. Plaintiff subse-
quently learned that other vendors were allowed to factor in
their shipping costs before submitting their bids.

  On July 12 plaintiff appeared before the City Council to
complain, as he had before, about retaliatory actions directed
2616                   MAREZ v. BASSETT
at him. On October 19 plaintiff once again informed the City
Council about DWP retaliation.

   On January 10, 2006, plaintiff met with Montenegro and
asked for reassurance that he would be listed as a vendor for
certain items. On that day, DWP awarded a contract for sili-
cone compound grease to Globe Pacific at a price of $6.92 per
unit—a contract about which plaintiff had specifically asked
to be informed when it was available. Plaintiff alleges that,
had he been aware of the contract, he would have bid $3.62
per unit and included a prompt-pay discount (the same price
he had been charging for this product for the previous eight
years).

   In February 2006, DWP issued an offer-request for drill
parts for which it told plaintiff only American brands would
be accepted. As a result, plaintiff did not bid on the contract,
but ultimately the contract awarded was for imported drill
bits. In March DWP failed to inform plaintiff about a new
offer-request for tarps. Having learned of the offer-request
from other sources, plaintiff submitted a bid, but it was
rejected because plaintiff’s brand of tarps was not listed. Yet
plaintiff claims that he had been selling this same tarp to
DWP for the previous five years—even as recently as August
15, 2005.

   Finally, plaintiff offers a more general claim that DWP’s
reform of the procurement process targeted him and caused
him to suffer a major decrease in revenue. Plaintiff claims that
after he publicized his complaints regarding the Empire con-
tract in the spring of 2004, his revenues declined significantly.
Plaintiff’s revenues were as follows: $284,668 in 2001,
$394,298 in 2002, $512,870 in 2003, $332,784 in 2004,
$383,013 in 2005, and $386,275 in 2006.

   The data provided by plaintiff show that from 2003 to 2004
his revenues decreased by $180,086 (more than 30%). In
2005, his revenue increased by $50,229. The following year
                       MAREZ v. BASSETT                    2617
his revenue also increased, this time by $3,262. DWP count-
ers that their reforms led to an overall decrease in SPOs,
affecting all vendors equally.

            C.   Proceedings in the District Court

   Plaintiff filed this action on January 6, 2006, and filed a
second amended complaint on June 30, 2006. The City
responded on September 8, 2006, with two affirmative
defenses: first, that plaintiff’s speech was not a motivating
factor in accepting or rejecting his bids, and, second, that its
actions were justified by a legitimate interest in maintaining
efficient public services. On February 26, 2008, plaintiff filed
a “Motion to Strike Affirmative Defense to Free Speech
Retaliation; Or, Alternatively, For Adverse Inference Jury
Instruction” on the basis that defendants had destroyed, or
withheld, relevant evidence. This motion was denied on
March 19, 2008.

   Defendants moved for summary judgment on March 17,
2008, and plaintiff responded on March 31. On April 11, the
district court granted summary judgment for the defendants,
concluding that plaintiff had offered “no evidence” that he
had suffered any adverse action. On April 21 plaintiff moved
for reconsideration of the summary judgment order; the court
denied the reconsideration motion on June 10. Plaintiff now
appeals the court’s grant of summary judgment, its subse-
quent denial of his motion to reconsider, and its rejection of
the motion to strike defendants’ affirmative defenses or to
include in the court’s jury charge an adverse inference
instruction.

                         II.   Analysis

   [1] Defendants contend that plaintiff is barred by Garcetti
v. Ceballos, 547 U.S. 410 (2006), from claiming a violation
of the First Amendment. Garcetti provides that if a govern-
ment employee speaks out publicly in a statement made “pur-
2618                      MAREZ v. BASSETT
suant to [his] official duties,” “the Constitution does not
insulate [his] communications from employer discipline.” Id.
at 421. Defendants argue that when Marez “took the concerns
of vendors and employees to the City Council, he did so pur-
suant to his official duties, not as a private citizen for First
Amendment purposes.” In defendants’ view, Marez’s state-
ments about Empire were “part and parcel of his responsibili-
ties as co-chair” of the subcommittee—responsibilities akin to
those of a government employee—and thus, like Ceballos, he
was precluded from asserting a constitutional violation.

   [2] In Alpha Energy Savers, Inc. v. Hansen, we explained
that, in addressing a section 1983 retaliation claim, “a busi-
ness vendor operat[ing] under a contract with a public agen-
cy” is to be treated with “the same basic approach” as if “the
claim had been raised by an employee of the agency.” 381
F.3d 917, 923 (9th Cir. 2004) (citing Bd. of County Comm’rs
v. Umbehr, 518 U.S. 668, 684-85 (1996)). This means requir-
ing “the contractor [to] establish” three elements: “(1) [he]
engaged in expressive conduct that addressed a matter of pub-
lic concern; (2) the government officials took an adverse
action against [him]; and (3) [his] expressive conduct was a
substantial or motivating factor for the adverse action.” Alpha
Energy, 381 F.3d at 923. We examine each of these factors in
turn.

   [3] There can be no serious dispute that plaintiff engaged
in conduct that addressed a matter of public concern.4 Speech
relates to matters of public concern when it addresses “any
matter of political, social, or other concern to the communi-
ty.” Connick v. Myers, 461 U.S. 138, 146 (1983). In his
appearances before the City Council, plaintiff made public
allegations, which, inter alia, criticized administration of the
  4
   Defendants do not question that the substance of plaintiff’s comments
addressed matters of public concern. Instead, they argue that when Marez
“took the concerns of vendors and employees to City Council, he did so
pursuant to his official duties.”
                       MAREZ v. BASSETT                    2619
Empire contract and questioned the safety of Empire prod-
ucts. Claims of government corruption, maladministration, or
misuse of funds fall squarely within the First Amendment.
Huppert v. City of Pittsburg, 574 F.3d 696, 704 (9th Cir.
2009) (“[M]isuse of public funds, wastefulness, and ineffi-
ciency in managing and operating government entities are
matters of inherent public concern.”); Marable v. Nitchman,
511 F.3d 924, 932 (9th Cir. 2007) (“[A]n employee’s charge
of high level corruption in a government agency has all of the
hallmarks that we normally associate with constitutionally
protected speech.”).

   [4] Defendants contend that, under Garcetti, Marez cannot
assert a First Amendment claim because he spoke in an offi-
cial capacity on matters within the scope of his duties as a
member of the Small and Local Business Advisory Commit-
tee. But Garcetti’s denial of First Amendment protection to
speech in the course of official duties applies only if Marez’s
position on the Committee made him a City employee. While
Alpha Energy affords Marez in his capacity as a private con-
tractor with the City protection from speech-related retaliation
similar to the protection enjoyed by government employees,
it does not automatically render him a City employee in his
unrelated role on the Committee. And, if Marez’s Committee
position was not itself tantamount to City employment, then
Garcetti does not sweep statements he made in that capacity
outside the protection of the First Amendment.

   [5] We conclude that the City did not “employ” Marez in
his role as a Small and Local Business Advisory Committee
member. Marez’s Committee position did not entail the usual
hallmarks of employment. There is no indication in the record
that the City paid Marez or that he wielded any official power.
A letter from the Mayor’s Office of Small Business Services
sent to Marez upon his appointment looked forward “to work-
ing with you to make the City of Los Angeles the most busi-
ness friendly city in the country.” Marez was not to work for
those who governed Los Angeles; he was to work with them.
2620                   MAREZ v. BASSETT
   [6] A central task of Marez’s Committee position, as
defendants readily admit, was to voice concerns raised by pri-
vate citizens against City practices. This is the opposite of the
role of a traditional employee—an agent who acts, and often
speaks, on his employer’s behalf. Recognition of employers’
“heightened interests in controlling speech made by an
employee in his or her professional capacity” motivated the
Garcetti Court to place official-duty speech beyond the First
Amendment’s reach. Garcetti, 547 U.S. at 422-23 (emphasis
added). The City here had little similar interest in controlling
Marez’s speech, because Marez’s function on the Committee
was largely that of an independent, external representative
who “provid[ed] vendors and employees a forum to air their
concerns” to the City Council. Defendants’ Brief at 34.
Marez’s relationship with the City was critically different
from the employment relationship in Garcetti. His status in
relation to the government of Los Angeles remained that of an
outsider—interested and concerned, to be sure, but an outsider
nonetheless. A private citizen. As a result, the rationale that
justified speech regulation in Garcetti does not fit the facts of
this case.

   [7] The second prong of a section 1983 claim requires
plaintiff to show that he was the object of adverse action. As
noted above, the district court granted summary judgment for
defendants on the grounds that plaintiff had shown “no evi-
dence” of adverse action. We review de novo the district
court’s grant of summary judgment, Dietrich v. John Ascua-
ga’s Nugget, 548 F.3d 892, 896 (9th Cir. 2008), and consider
the evidence in the light most favorable to plaintiff, the non-
moving party, Thomas v. City of Beaverton, 379 F.3d 802,
807 (9th Cir. 2004). Plaintiff’s allegations raise a number of
genuine issues of material fact as to whether he was adversely
affected by DWP’s actions. Specifically, plaintiff provided
evidence that (1) plaintiff’s public criticisms of DWP’s pro-
curement processes led to (a) threats of reprisals and (b) a pre-
cipitous decline in Montrose’s revenues; (2) DWP provided
erroneous information on a number of bids to deprive him of
                       MAREZ v. BASSETT                    2621
contracts; and (3) DWP failed to inform plaintiff about oppor-
tunities to submit bids. While the scope, severity and conse-
quences of DWP’s actions are belittled by defendants, we
have cautioned that “a government act of retaliation need not
be severe . . . [nor] be of a certain kind” to qualify as an
adverse action. Coszalter v. City of Salem, 320 F.3d 968, 975
(9th Cir. 2003). Thus, we conclude that plaintiff’s evidence of
adverse action raises questions of material fact that cannot be
resolved on summary judgment.

   [8] Finally, we turn to the third factor, whether plaintiff’s
“expressive conduct was a substantial or motivating factor for
the adverse action.” Alpha Energy, 381 F.3d at 923. Evidence
of threatening phone calls and statements provide support for
plaintiff’s allegations that the changes in the procurement pro-
cess and plaintiff’s drop in revenue, were, at least in some
measure, retaliation for plaintiff’s “expressive conduct.” Evi-
dence showing that DWP’s reforms were not applied uni-
formly to all vendors supports this claim. While DWP
counters that the changes in the bidding process were part of
the overall reform effort, this is, like the question whether
plaintiff was the target of adverse action, an issue of material
fact that cannot be resolved on summary judgment. See
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)
(“Credibility determinations, the weighing of the evidence,
and the drawing of legitimate inferences from the facts are
jury functions, not those of a judge, whether he is ruling on
a motion for summary judgment or for a directed verdict.”).
2622                       MAREZ v. BASSETT
                           III.   Conclusion5

   In summary, we vacate the district court’s grant of sum-
mary judgment to defendants. This case is remanded for fur-
ther proceedings consistent with this opinion.

   VACATED and REMANDED.




  5
    In addition, we affirm the district court’s denial of plaintiff’s motion
to strike an affirmative defense, or, alternatively, issue an adverse jury
instruction. The court’s decision to deny sanctions for the loss or destruc-
tion of evidence is reviewed for abuse of discretion. Fjelstad v. Am.
Honda Motor Co., 762 F.2d 1334, 1337 (9th Cir. 1985). The district court
acted within its discretion when it denied plaintiff’s motion on the grounds
that, (1) defendants provided plaintiff with all the documents he had
requested, and (2) plaintiff had provided no evidence that additional docu-
ments existed or were destroyed.
   Plaintiff has also appealed the district court’s denial of his motion for
reconsideration of the grant of summary judgment. Since we have deter-
mined that the grant of summary judgment was erroneous, the challenge
to the denial of plaintiff’s motion for reconsideration is moot.